DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The indicated allowability of claim 7 is withdrawn in view of the newly discovered reference(s) to McCarthy et al (2017/0086758).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarthy et al (2017/0086758).

    PNG
    media_image1.png
    395
    451
    media_image1.png
    Greyscale

Regarding claim 1, McCarthy et al disclose [see Figs. 2 above] a contact avoidance apparatus (medical imaging system 200) for avoiding contact of a subject (patient 212) to be examined laid on a cradle [shown not numbered] of a table (support 201) with a gantry (C-arm 215) [see [0003], line 1 and [0015], lines 16-27], said apparatus (200) comprising: a sensor section (detector 213) for acquiring distance data for determining a distance between said sensor section (213) and at least part of said subject (212) laid on said cradle [via support 201] [see also paragraph [0036] for details]; at least one processing unit (computing units 206 or 209); and a storage medium (storage units 207 or 214) with a program stored therein, wherein when the at least one processing unit (206 or 209) executes the program causes the at least one processing unit (206 or 209) to: generate contour data (scout scan data or patient data) representing a contour [shown in prior art as shape] of said at least part of said subject (212) [see paragraphs [0032] & [0034] for details]; determine information on positions of points on a body surface of said at least part of said subject (212) with respect to said cradle [via 201] based on said distance data, and generates said contour data based on said information on positions [see paragraphs [0039]-[0041] for details]; decide whether or not there is a risk for 
Regarding claim 2, McCarthy et al disclose a control section (control unit 206) for controlling said gantry (215) or said table (201) to avoid contact in a case that there is a risk for said subject (212) to come into contact with said gantry (215).
Regarding claim 3, McCarthy et al disclose the at least one processing unit (209) generates the contour data representing the contour of said at least part of said subject (212) in a z-direction.
Regarding claim 5, McCarthy et al disclose wherein: said sensor section (213) has an imaging section for detecting image data for said subject (212) [see paragraphs [0026] for details].
Regarding claim 6, McCarthy et al disclose wherein: at least one processing unit (209) generates the contour data representing the contour (shape) of said at least part of said subject (212) as viewed from just above.
Regarding claim 7, McCarthy et al disclose wherein the program further cause the at least one processing unit (209) to calculate a first amount of movement of said cradle [via 210]  in a y-direction and a second amount of movement of said cradle in the z-direction based on a position of a body part to be imaged of said subject (212), said amounts being for positioning 
Regarding claim 8, McCarthy et al disclose [see Fig. 2 above] a medical apparatus (medical imaging system 200) comprising: a gantry (C arm 215) [see [0003], line 1 and [0015], lines 16-27]; a cradle [not shown] on which a subject (patient 212) to be examined is laid; a sensor section (detector 213) for acquiring distance data for determining a distance between said sensor section (213) and at least part of said subject (212) laid on said cradle [via support 201] [see also paragraph [0036] for details]; at least one processing unit (computing units 206 or 209); and a storage medium (storage units 207 or 214) with a program stored therein, wherein when the at least one processing unit (206 or 209) executes the program causes the at least one processing unit (206 or 209) to: generate contour data (scout scan data or patient data) representing a contour [shown in prior art as shape] of said at least part of said subject (212) [see paragraphs [0032] & [0034] for details]; determine information on positions of points on a body surface of said at least part of said subject (212) with respect to said cradle [via 201] based on said distance data, and generates said contour data based on said information on positions [see paragraphs [0039]-[0041] for details]; decide whether or not there is a risk for said subject (212) to come into contact with said gantry (215) while said gantry (215) or said table (201) is moving based on data representing a limit of a range up to which said subject (212) can come close to said gantry (215) and on said contour data [see paragraphs 0044]-[0047] for details]; and wherein the contour data three-dimensionally represents the contour of said at least part of said subject (212) [see paragraphs [0003] & [0050] for details].
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See PTO-892 for details.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858